DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: 
	Claims 1-14, 16-17, 21, 23 and 33-34 are present for examination.	Claims 15, 18-20, 22, 24-32 and 35 are canceled by preliminary amendment. 

Priority
Acknowledgment is made for this application which is a National Phase application under 35 U.S.C. 371 of PCT/US2017/023005 filed March 17, 2017 and claims benefit of and priority to U.S. Provisional Application No. 62/309,853, filed March 17, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-14, 16-17, 21, 23, 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1-6 encompass a 23SrRNA comprising one or more mutations at position 2496-2507 relative to E. coli wild type 23rRNA of SEQ ID NO: 1 and in the corresponding region of the 23S mutant rRNA of SEQ ID NO: 3 (040329) where the ribosome variant can transfer any non-standard amino acid from any aminoacyl-tRNA onto a nascent peptide chain.
	However while the specification teaches that certain beta-amino acids can be transferred/incorporated into a nascent protein by a variant 23S rRNA comprising a UGACUU at position 2502-2507 and an AGCGUGA at position 2057-2063 relative to SEQ ID NO: 1 (E. coli 23S rRNA), the specification does not teach a 23S rRNA with variants comprising one or both of the above alterations where the 23S rRNA are capable of transferring any non-standard amino acid from an aminoacyl-tRNA to a nascent peptide chain. 

	Claims 12-14, 16-17, 21 encompass polynucleotides encoding a 23SrRNA comprising one or more mutations at position 2496-2507 relative to E. coli wild type 23rRNA of SEQ ID NO: 1 and in the corresponding region of the 23S mutant rRNA of SEQ ID NO: 3 (040329) where the ribosome variant can transfer any non-standard amino acid from any aminoacyl-tRNA onto a nascent peptide chain. However, the specification does not describe any 23S rRNA that can transfer any unnatural amino acid. 
	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

	In the instant case the claims are so broad that they encompass 23S rRNA molecules with a broadly defined structure that appear to be capable of transferring any no-standard amino acid to a nascent peptide. 
Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; 

	Claim 23 is extremely broad as it encompasses a method of incorporating any non-standard amino acid into a protein comprising expressing an mRNA encoding the protein in a system comprising canonical amino acids, at least one non-standard amino acid with any structure, ribosomes, aminoacyl tRNA synthetases, tRNAs, and EF-Tu, wherein the ribosomes comprise a 23S rRNA comprising one or more mutations at positions 2496-2507 relative to E. coli wild type 23S rRNA (SEQ ID NO: 1) and the corresponding region of 23S mutant 040329 (SEQ ID NO: 3), wherein a ribosome comprising the 23S rRNA can catalyze the covalent transfer of a non-standard amino acid from an aminoacyl-RNA onto a nascent peptide; at least one aminoacyl tRNA synthetase (AARS) with any structure that can aminoacylate any tRNA with any nonstandard amino acid; to form an aminoacylated-tRNA that recognizes at least one codon in the mRNA encoding the target protein; an elongation factor (EF-TU) that binds the aminoacylated-tRNA aminoacylated with the non-standard amino acid; and wherein the aminoacylated-tRNA with the non-standard amino acid recognizes at least one codon such that non-standard amino acid is incorporated into a protein or polypeptide during translation.
	However the claim encompasses widely variant tRNA synthetases and tRNA that incorporate any non-canonical amino acid into a target protein.
	One of skill in the art cannot decipher the structure of the tRNA synthetase, the corresponding tRNA and the specific non-canonical amino acid that can be incorporated in the target protein have not described with sufficient details such as one skilled in the art can 
	The art teaches the design of tRNA synthetases that aminoacylate specific tRNA with specific structure where the tRNA synthetase/tRNA incorporate a specific non-canonical amino acid into a target protein. For example the art teaches mutating and screening tRNA synthetase variants that are capable of accommodating specific non-canonical amino acids and transferring them to correspondingly altered tRNAs. However in the instant case, the claims broadly encompass a method where any tRNA synthetase with any structure can aminoacylate any tRNA with any non-canonical amino acids incorporate the non-canonical amino acid into a protein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 11-14, 16-17, 21 and 23 are rejected under is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larisa M. Dedkova, et al (Beta-Puromycin Selection of Modified Ribosomes for in Vitro Incorporation of β-Amino Acids. Biochemistry 2012, 51, 401-415) in IDS) or Maini et al (Protein Synthesis with Ribosomes Selected for the Incorporation of beta-Amino Acids Rumit (Biochemistry 2015,54, 3694-3706 in IDS)  or Rumit et al (Incorporation  by ribosomes having modifications in the peptidyltransferase center (Bioorganic & Medicinal Chemistry 21 (2013) 1088-1096). In IDS).
	Claim 1 is drawn to a 23S rRNA comprising one or more mutations at positions 2496-2507 relative to E. coli wild type 23S rRNA (SEQ ID NO: 1) and the corresponding region of 23S mutant 040329 (SEQ ID NO: 3), wherein a ribosome comprising the 23S rRNA can catalyze the covalent transfer of a non-standard amino acid from an aminoacyl-RNA onto a nascent peptide chain. The same limitation is encompassed in dependent claims 4-6, 11-14, 16-17, 21 and 23. 
	Larisa M. Dedkova, et al (Beta-Puromycin Selection of Modified Ribosomes for in Vitro Incorporation of β-Amino Acids. Biochemistry 2012, 51, 401-415, in IDS) teaches modifying the architecture of the ribosomal A-site of the 23S rRNA, recognition of β-amino acids can be generated. They teach that puromycin analogues were used to generate the mutant 23S rRNA thus showing transfer of a non-standard amino acid. 
	Instant claim 5 is drawn to a 23S rRNA of claim 1 comprising one or more additional insertions, deletions or substitutions relative to E. coli wild-type 23S rRNA. Claim 6 is drawn to a 23S rRNA of claim 1, wherein the nonstandard amino acid is a β-amino acid. 
	However, Dedkova et al teach that several variants comprising alterations at position 2057-2063 and 2496-2501 (see Table 3) relative to wild type 23S rRNA of SEQ ID NO: 1 and E. coli clone 040321 thus anticipating claims 1, 5-6. 
	Claims 11-14, 16-17 are drawn to a ribosome comprising the 23S rRNA of claim 1, claim 12 is a polynucleotide encoding the 23S rRNA of claim 1, vector, a  host cell comprising the 23S rRNA of claim 1  or a  host cell comprising the polynucleotide encoding the same or a  host cell 
	Dedkova et al teaches various strains comprising alterations at positions 2057-2063 and 2496-2501. They teach mutagenizing the 23S rRNA of E. coli ribosomes and using the mutant to create a clonal library containing numerous modified ribosomes, Furthermore they teach that the 23S rRNA region 2057–2063 was randomized to produce clones exhibiting moderate resistance to erythromycin, and eight suitable clones were identified. Each of eight clones was further randomized in one of three regions, two of which (2496–2501 and 2502–2507) and clones resulted in modified ribosomes able to incorporate β-amino acids. Thus the polynucleotides, vectors and host cells according to claims 11-14, 1-17 and 21 were used to provide the various bacterial strains.
	Claim 23 is drawn to a method for site specific incorporation of a non-standard amino acid into a target protein, comprising expressing a messenger RNA (mRNA) encoding the target protein in a system comprising: canonical amino acids, at least one non-standard amino acid, ribosomes, aminoacyl tRNA synthetases, tRNAs, and EF-Tu, wherein the ribosomes comprise the 23S rRNA of claim 1; at least one aminoacyl tRNA synthetase (AARS) that can aminoacylate a tRNA with the nonstandard amino acid; at least one tRNA that can be aminoacylated with the non-standard amino acid to form an aminoacylated-tRNA that recognizes at least one codon in the mRNA encoding the target protein; an elongation factor (EF-TU) that binds the aminoacylated-tRNA aminoacylated with the non-standard amino acid; and wherein the aminoacylated-tRNA with the non-standard amino acid recognizes at least one 
	Note that the EF-TU can be an endogenous EF-TU of the E. coli strain thus the E. coli strain of, Dedkova et al teach that each of their clones (eight clones) further randomized in one of three regions, two of which (2496–2501 and 2502–2507) and clones resulted in modified ribosomes able to incorporate β-amino acids such as four isomers of methyl-β-alanine into a nascent polypeptide.  Therefore claims 1, 4-6, 11-14, 16-17, 21 and 23 are anticipated by Dedkova et al. 

	Furthermore, claims 1, 4-6, 11-14, 16-17, 21 and 23 are anticipated by Maini Rumit et al (Protein Synthesis with Ribosomes Selected for the Incorporation of beta-Amino Acids (Biochemistry 2015,54, 3694-3706 in IDS)  or Maini Rumit et al Incorporation of p-amino acids into dihydrofolate reductase by ribosomes having modifications in the peptidyltransferase center (Bioorganic & Medicinal Chemistry 21 (2013) 1088-1096). In IDS.
Maini Rumit et al teach ribosome-mediated incorporation of four types of new β-amino acids into full length DHFR and amino acid one (type 4) into the RRM1 domain of hnRNP LL.  
	Instant claim 5 is drawn to a 23S rRNA of claim 1 comprising one or more additional insertions, deletions or substitutions relative to E. coli wild-type 23S rRNA. Claim 6 is drawn to a 23S rRNA of claim 1, wherein the nonstandard amino acid is a β-amino acid. 
	Maini et al also teach the regions of alteration to enable beta-amino acid incorporation. They used a screening method comprising β-puromycin and derivatives. They teach that 
	Table 2 of Maini et al teaches 23S rRNA mutants comprising alteration at regions 2057-2063 and 2502-2507. 
	For example they teach several clones including clone 010335 comprising 2057UGCGUGG2063 and 2502AGAUGA2507, and clone 010374 comprising alteration at 2057UGCGUGG2063 and 2502CGCUCG2507. Therefore claims 1, 5-6, 11 are anticipated. 
Polynucleotides, vectors were used to produce host cells comprising mutant 23S rRNA comprising alterations at region 2057-2063 and 2502-2507. Therefore anticipating claims 12-14, 16-17, 21 and 23.

Conclusion: No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


							/KAGNEW H GEBREYESUS/                                                                                                          Primary Examiner, Art Unit 1656                                                                                              								February 13, 2021